        Case 4:20-cv-00392-BSM Document 24 Filed 08/06/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

WALLACE T. ROBINSON, SR.                                                   PLAINTIFF
ADC #169328

v.                            CASE NO. 4:20-CV-00392 BSM

SHIRLEY LUBIN WILSON and
TREELECIA MERRILL                                                       DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. Nos. 23] is adopted. The motion for summary judgment

[Doc. No. 15] is granted. Defendants Wilson and Merrill are dismissed without prejudice,

and this case is dismissed. An in forma pauperis appeal would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 6th day of August, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
